         ATTACHMENT H




Case 6:20-cv-02079-LRR-KEM Document 31-9 Filed 11/16/20 Page 1 of 3
9/7/2020                      USDA APHIS | USDA's Office of Food Safety and Marketing and Regulatory Programs Statement to Industry



                        United States Department of Agriculture
                        Animal and Plant Health Inspection Service


     USDA's Office of Food Safety and Marketing
     and Regulatory Programs Statement to Industry
     Statement to Industry
     March 16, 2020

     The U.S. Department of Agriculture is rising to meet the challenges associated with the new coronavirus
     disease, Covid-19. As leaders of USDA’s Food Safety and Inspection Service, Animal and Plant Health
     Inspection Service and Agricultural Marketing Service, we can assure you that the agencies are
     committed to ensuring the health and safety of our employees while still providing the timely delivery of
     services to maintain the movement of America’s food supply from farm to fork.

     These agencies are prepared to utilize their authority and all administrative means and flexibilities to
     address staffing considerations. Field personnel will be working closely with establishment management
     and state and local health authorities to handle situations as they arise in your community. As always,
     communication between industry and government will be key. We are all relying on early and frequent
     communication with one another to overcome challenges as they arise.

     In this time of much uncertainty, we know that many of you have questions about how the department will
     continue to ensure that grading and inspection personnel are available. We have all seen how consumers
     have reacted to the evolving coronavirus situation and how important access to food is to a sense of
     safety and wellbeing. It is more important than ever that we assure the American public that government
     and industry will take all steps necessary to ensure continued access to safe and wholesome USDA-
     inspected products.

     As we come together as a country to address this public health threat, know that USDA remains
     committed to working closely with industry to fulfill our mission of ensuring the safety of the U.S. food
     supply and protecting agricultural health.

     Dr. Mindy Brashears
     USDA Deputy Under Secretary for Food Safety

     Greg Ibach
     USDA Under Secretary for Marketing and Regulatory Programs




           Stakeholder Information

           News

                  Case 6:20-cv-02079-LRR-KEM Document 31-9 Filed 11/16/20 Page 2 of 3
https://www.aphis.usda.gov/aphis/newsroom/stakeholder-info/SA_By_Date/SA-2020/SA-03/coronavirus-statement                             1/2
9/7/2020                      USDA APHIS | USDA's Office of Food Safety and Marketing and Regulatory Programs Statement to Industry


           Federal Register Posts

           FOIA Reading Room

           Publications

           Stakeholder Information

           Media Contacts

           USDA Newsroom

           Image Gallery

           Videos




                  Case 6:20-cv-02079-LRR-KEM Document 31-9 Filed 11/16/20 Page 3 of 3
https://www.aphis.usda.gov/aphis/newsroom/stakeholder-info/SA_By_Date/SA-2020/SA-03/coronavirus-statement                             2/2
